          Case 1:20-cv-10852-FDS Document 39 Filed 10/23/20 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
ALANTRA LLC,                              )
                                          )
            Plaintiff and                 )
            Counterclaim-Defendant,       )                     Civil Action No.
                                          )                     20-10852-FDS
            v.                            )
                                          )
APEX INDUSTRIAL TECHNOLOGIES LLC, )
                                          )
            Defendant and                 )
            Counterclaim-Plaintiff.       )
__________________________________________)


                       MEMORANDUM AND ORDER
     ON PLAINTIFF’S MOTION TO DISMISS DEFENDANT’S COUNTERCLAIMS

SAYLOR, C.J.

        This is an action for breach of contract and unjust enrichment. Plaintiff Alantra LLC

alleges that defendant Apex Industrial Technologies LLC breached a Letter Agreement executed

by the parties by not paying a transaction fee to which it alleges it is entitled. Plaintiff further

alleges that because it performed under the contract but was not compensated, defendant has

been unjustly enriched as a result.

        In its answer, defendant asserts counterclaims against plaintiff for breach of contract and

breach of fiduciary duties due to plaintiff’s disclosure of defendant’s confidential information by

publicly filing its complaint and attaching the Letter Agreement as an exhibit without

defendant’s written consent or seeking Court approval to impound them.

        Plaintiff has moved to dismiss the counterclaims under Fed. R. Civ. P. 12(b)(6) for failure

to state a claim upon which relief can be granted and pursuant to the Massachusetts anti-SLAPP
             Case 1:20-cv-10852-FDS Document 39 Filed 10/23/20 Page 2 of 9



statute, Mass. Gen. Laws. ch. 231, § 59H. For the reasons set forth below, the motion will be

denied.

I.         Background

           The following factual allegations are drawn from the counterclaim.

           Apex Industrial Technologies LLC is a privately-held company that provides supply

chain products and technologies. Alantra LLC is an investment banking firm.

           On August 13, 2019, Apex and Alantra entered into a “Letter Agreement” whereby

Alantra agreed to act as Apex’s exclusive financial adviser in connection with a potential debt

and/or equity transaction. The Agreement included a provision for a Transaction Fee, whereby

Apex allegedly agreed to pay Alantra a fee if, during a defined time period, Apex entered into a

qualifying transaction with a third party. In addition, pursuant to their contractual relationship

Apex also allegedly provided confidential information to Alantra that Alantra agreed to not

disclose without Apex’s prior written consent.

           After the parties executed the Agreement, Apex entered into a limited asset sale with a

third party without the assistance of Alantra. Alantra alleges that this was a qualifying

transaction under the Transaction Fee provision of the Agreement, and has asked for payment

from Apex. Apex, however, alleges that the sale did not qualify and has therefore refused to pay

the fee.

           Alantra brought suit against Apex on May 5, 2020. According to Apex, Alantra publicly

disclosed confidential information in violation of the agreement both within the complaint and

by attaching the Letter Agreement as an exhibit. Alantra did not ask the Court to seal any

portion of those materials.

           On June 25, 2020, Apex moved to file its answer under seal, which was granted. On June

29, 2020, Apex filed an answer and asserted counterclaims. Alantra has now moved under seal
                                                   2
          Case 1:20-cv-10852-FDS Document 39 Filed 10/23/20 Page 3 of 9



to dismiss the counterclaims.

II.     Standard of Review

        On a motion to dismiss made pursuant to Rule 12(b)(6), the court “must assume the truth

of all well-plead[ed] facts and give . . . plaintiff the benefit of all reasonable inferences

therefrom.” Ruiz v. Bally Total Fitness Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007) (citing

Rogan v. Menino, 175 F.3d 75, 77 (1st Cir. 1999)). To survive a motion to dismiss, the

complaint must state a claim that is plausible on its face. Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). In other words, the “[f]actual allegations must be enough to raise a right to

relief above the speculative level, . . . on the assumption that all the allegations in the complaint

are true (even if doubtful in fact).” Id. at 555 (citations omitted). “The plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 556). Dismissal is appropriate if the complaint fails to set forth “factual allegations,

either direct or inferential, respecting each material element necessary to sustain recovery under

some actionable legal theory.” Gagliardi v. Sullivan, 513 F.3d 301, 305 (1st Cir. 2008) (quoting

Centro Médico del Turabo, Inc. v. Feliciano de Melecio, 406 F.3d 1, 6 (1st Cir. 2005)).

        Under the Massachusetts anti-SLAPP statute, a court must grant a movant’s special

motion to dismiss if the non-moving party’s claim is based on the movant’s right to petition

under the federal or state constitution, unless the non-moving party can show that: “(1) the

moving party’s exercise of its right to petition was devoid of any reasonable factual support or

any arguable basis in law and (2) the moving party’s acts caused actual injury to the [non-

moving] party.” Mass. Gen. Laws. ch. 231, § 59H.




                                                   3
           Case 1:20-cv-10852-FDS Document 39 Filed 10/23/20 Page 4 of 9



III.     Analysis

         A.     Rule 12(b)(6)

         Alantra contends that the counterclaims should be dismissed because any information the

complaint disclosed was already publicly available, and therefore the counterclaims do not

adequately allege that Apex suffered damages. (Pl. Mem. at 11-13). However, Apex supports

that contention only by reference to an affidavit of Scott W. Hadfield and the documents attached

to it.

         At the motion to dismiss stage, “any consideration of documents not attached to the

complaint, or not expressly incorporated therein, is forbidden.” Watterson v. Page, 987 F.2d 1, 3

(1st Cir. 1993). Moreover, the Hadfield Affidavit does not fall into one of the “narrow

exceptions” to this rule, including “documents the authenticity of which are not disputed by the

parties,” “official public records,” “documents central to plaintiffs’ claim,” and “documents

sufficiently referred to in the complaint.” Id. Therefore, the Court will not consider the

assertions made in the affidavit nor the exhibits attached to it.

         Furthermore, even if some of the information in the complaint was publicly available, the

counterclaims allege that the disclosure of other information, including “highly sensitive lists of

[its] ‘Designated Investors’ and ‘Previously Contacted Investors’” and the specific terms of the

Letter Agreement, was not. (Def. Mem. at 11). At the motion to dismiss stage, the Court must

accept those allegations as true. Twombly, 550 U.S. at 555. It will therefore assume that the

material disclosed was in fact confidential.

         Alantra also contends that even if the disclosed information was confidential, the

counterclaims fail to properly plead damages resulting from the disclosure beyond a “legally




                                                  4
            Case 1:20-cv-10852-FDS Document 39 Filed 10/23/20 Page 5 of 9



insufficient conclusory contention that it has suffered harm.” (Pl. Mem. at 11). 1 Fed. R. Civ. P.

8 requires a “short and plain statement of the claim showing that the pleader is entitled to relief.”

See Ocasio-Hernandez v. Fortuno-Burset, 640 F.3d 1, 8 (1st Cir. 2011). Here, the counterclaims

adequately allege damages that plausibly arise out of the alleged breach of contract and breach of

fiduciary duty. Disclosing confidential information “is, in itself, an irreparable harm.” Covidien

LP v. Esch, 229 F. Supp. 3d 94, 99 (D. Mass. 2017) (quoting Bos. Sci. Corp. v. Lee, 2014 WL

1946687, at *6 (D. Mass. May 14, 2014)); see also South Nassau Control Corp. v. Innovative

Control Mgmt. Corp., 1996 WL 496610, at *4 (E.D.N.Y. June 20, 1996) (finding that the “likely

use of” improperly disclosed confidential information constitutes irreparable harm).

        Furthermore, the counterclaims allege more than “conclusory contention[s]” that Apex

suffered harm from the disclosure. They allege that the improperly disclosed confidential

information “could be used by Apex’s current and prospective customers, competitors,

employees, suppliers, lenders, partners, investors, and others in a manner detrimental to Apex.”

(Def. Counterclaim ¶ 28). For example, they allege that Apex’s future financial advisors or

business partners “could use the Agreement as leverage to persuade Apex to accept comparable

terms in similar agreements,” which puts Apex at a bargaining disadvantage, and that

competitors could use “Apex’s potential investors to better understand Apex’s operations and to

better compete against Apex.” (Def. Mem. at 12-13). They further allege that its improperly

disclosed confidential information has already “ended up in the hands of one of [its] competitors

via [Alantra’s] public filing of the [c]omplaint.” (Def. Counterclaim ¶ 28).


        1
            The parties appear to dispute which state’s laws govern their claims. Apex asserts that New York law
applies to the counterclaims due to a choice-of-law provision in the Letter Agreement. (See Def. Mem. at 4-5).
Alantra concedes that the Letter Agreement includes that provision, yet also appears to allege that Massachusetts
law should be used to determine the adequacy of the counterclaims. (See Pl. Mem. at 9-11). Because the
counterclaims adequately assert damages under either state’s laws, the Court need not decide which laws apply at
this stage.


                                                         5
             Case 1:20-cv-10852-FDS Document 39 Filed 10/23/20 Page 6 of 9



         Those allegations are sufficient to raise an inference that Apex plausibly suffered

damages as a result of the disclosure of its confidential information. See SiOnyx, LLC v.

Hamamatsu Photonics K.K., 2019 WL 3358599, at *2 (D. Mass. July 25, 2019) (noting that “it is

common sense that the misuse of [the plaintiff’s] confidential information . . . would constitute

irreparable harm to the company”); Smith McDonnell Stone & Co. v. Delicato Vineyards, 1995

WL 375918, at *4 (S.D.N.Y. June 22, 1995) (finding that a complaint’s allegations that a breach

of contract “‘reduce[d] [the plaintiff’s] value,’ improved ‘the market position of a direct

competitor,’ and . . . ‘reduc[ed] [the plaintiff’s] ability to engage in confidential exclusive []

negotiations with other parties’” were sufficient allegations of damages to withstand a Fed. R.

Civ. P. 12(b)(6) motion). 2 The counterclaims need not specifically allege how the prospective

customers, competitors, or investors of Apex have already used the disclosed information to the

detriment of Apex; the fact that the information is now public and therefore these parties have

the opportunity to do so is sufficient to plausibly raise an inference of damages. See Bosque v.

Wells Fargo Bank, N.A., 762 F. Supp. 2d 342, 352 (D. Mass. 2011) (noting that “plaintiffs need

not plead specific damages flowing from a breach of contract in their complaint”); Errant Gene

Therapeutics, LLC v. Sloan-Kettering Institute for Cancer Research, 2016 WL 205445, at *7

(S.D.N.Y. Jan. 15, 2016) (noting that the complaint need not “specify the measure of damages

nor plead . . . [specific] proof of causation”) (internal quotations omitted).

         B.       The Massachusetts Anti-SLAPP Statute

         Alantra also contends that the counterclaims should be dismissed under the

Massachusetts anti-SLAPP statute, Mass. Gen. Laws. ch. 231, § 59H. (Pl. Mem. at 13). That


         2
           Alantra asserts that Apex “does not adequately explain . . . why the Court should be required to draw
[such] an inference.” (Pl. Reply at 2). But the Court is required to draw all plausible inferences in favor of the non-
moving party, in this case Apex, at the motion to dismiss stage. It is certainly plausible that the disclosure of
confidential information resulted in a compensable injury.


                                                           6
          Case 1:20-cv-10852-FDS Document 39 Filed 10/23/20 Page 7 of 9



statute provides that a party may bring a “special motion to dismiss” when the claims against it

are based solely on the exercise of its right to petition under the federal or state constitution.

Mass Gen. Laws. ch. 231, § 59H.

       Apex contends that the Massachusetts statute does not apply to this dispute because the

choice-of-law provision in the parties’ Letter Agreement directs the court to apply New York

substantive law. (Def. Mem. at 15). It further contends that its counterclaims should not be

dismissed even if the motion were converted into a motion under the New York anti-SLAPP

statute. (Id. at 16-17). Alantra contends that the Massachusetts statute is applicable. It alleges

that even if New York law governs claims arising under the Letter Agreement between the

parties, the claim does not arise under the Agreement but rather is premised on its petitioning of

this Court within the Commonwealth and therefore the statute is applicable. (Pl. Reply at 3-4).

       Assuming, without deciding, that the Massachusetts anti-SLAPP statute applies, the

special motion to dismiss will be denied. In order to prevail on a special motion to dismiss

pursuant to the statute, the moving party must “ma[ke] the threshold showing that the claims

against it are ‘based on petitioning activities and had no substantial basis other than or in addition

to those activities.’” Steinmetz v. Coyle & Caron, Inc., 862 F.3d 128, 135 (1st Cir. 2017)

(quoting Baker v. Parsons, 434 Mass. 543, 551 (2001)); see also 477 Harrison Ave., LLC v.

JACE Boston, LLC, 483 Mass. 514, 518 (2019) (noting that the anti-SLAPP analysis must

proceed sequentially, beginning with the threshold stage). Alantra contends that the

counterclaims are based solely on the fact that it filed a complaint in this Court, which is a

protected petitioning activity under the statute. (Pl. Mem. at 14); see also 477 Harrison Ave.,

LLC, 483 Mass. at 520 (“Commencement of litigation is quintessential petitioning activity.”).

       However, the counterclaims are not based on Alantra’s petitioning activities alone; rather,



                                                   7
          Case 1:20-cv-10852-FDS Document 39 Filed 10/23/20 Page 8 of 9



they have a substantial basis in Alantra’s alleged breach of a contractual duty not to disclose

confidential information and alleged breach of the fiduciary duties of loyalty and due care.

Complaints that allege breaches of contract and fiduciary duties, where the breaches happen to

have been perpetrated while performing a petitioning activity, are not based solely on that

petitioning activity. Thus, in Duracraft Corp. v. Holmes Products Corp., 427 Mass. 156 (1998),

an employer filed a complaint against a former employee for breaches of contract and fiduciary

duties due to an alleged violation of a nondisclosure agreement that occurred when the employee

testified in a deposition. The court found that because the complaint had a substantial basis in

the contract between the parties and their fiduciary relationship, it was not based solely on the

employee’s petitioning activity. Id. at 168; see also Agenus, Inc. v. McCourt, 34 Mass. L. Rptr.

645, 645 (Mass. Super. Ct. 2018) (“The Supreme Judicial Court has held that a claim for

violation of a non-disclosure agreement necessarily has a substantial basis other than defendant’s

petitioning activity, and therefore does not implicate § 59H.”); Proteon, Inc. v. Digital Equip.

Corp., 1999 WL 1336438, at *9 (Mass. Super. Ct. Jan. 13, 1999) (“[T]here may be enforceable

contracts which limit a party’s right to petition such that a party may sue another on the ground

that the petitioning activity violated the agreement.”).

       Here, the counterclaims allege breaches of contract and fiduciary duties by Alantra. The

fact that Alantra allegedly committed those breaches while performing a petitioning activity does

not compel the conclusion that the counterclaims are based on that petitioning activity alone. As

in Duracraft, the counterclaims have a substantial basis in the Letter Agreement and the

fiduciary relationship between the parties. Therefore, Alantra has not met the threshold burden

of showing that the counterclaims are based solely on the filing of the complaint.

IV.    Conclusion

       For the foregoing reasons, plaintiff’s motion to dismiss is DENIED.
                                                  8
        Case 1:20-cv-10852-FDS Document 39 Filed 10/23/20 Page 9 of 9



So Ordered.

                                            /s/ F. Dennis Saylor IV
                                            F. Dennis Saylor IV
Dated: October 23, 2020                     Chief Judge, United States District Court




                                      9
